                                            Case 3:20-cv-01685-JD Document 33 Filed 07/10/20 Page 1 of 4




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ELIJAH ANTHONY DOMINGUEZ,                             Case No. 20-cv-01685-JD
                                                         Plaintiff,
                                   8
                                                                                               ORDER OF DISMISSAL
                                                  v.
                                   9
                                                                                               Re: Dkt. Nos. 19, 22, 25, 27, 29, 30, 31, 32
                                  10     PEOPLE OF THE STATE OF
                                         CALIFORNIA,
                                  11                     Defendant.
                                  12
Northern District of California
 United States District Court




                                  13           Plaintiff, a pre-trial detainee, proceeds with a pro se civil rights complaint under 42 U.S.C.

                                  14   § 1983 and a motion to remove his state criminal prosecution pursuant to 28 U.S.C. § 1455. The

                                  15   original complaint was dismissed with leave to amend and plaintiff has filed an amended

                                  16   complaint.

                                  17                                                DISCUSSION

                                  18           STANDARD OF REVIEW

                                  19           Federal courts must engage in a preliminary screening of cases in which prisoners seek

                                  20   redress from a governmental entity or officer or employee of a governmental entity. 28 U.S.C.

                                  21   § 1915A(a). In its review, the Court must identify any cognizable claims, and dismiss any claims

                                  22   which are frivolous, malicious, fail to state a claim upon which relief may be granted, or seek

                                  23   monetary relief from a defendant who is immune from such relief. Id. at 1915A(b)(1),(2). Pro se

                                  24   pleadings are liberally construed, but still subject to the rules of procedure. Balistreri v. Pacifica

                                  25   Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1990).

                                  26           Federal Rule of Civil Procedure 8(a)(2) requires “a short and plain statement of the claim

                                  27   showing that the pleader is entitled to relief.” Although a complaint “does not need detailed

                                  28   factual allegations, . . . a plaintiff’s obligation to provide the ‘grounds’ of his ‘entitle[ment] to
                                           Case 3:20-cv-01685-JD Document 33 Filed 07/10/20 Page 2 of 4




                                   1   relief’ requires more than labels and conclusions, and a formulaic recitation of the elements of a

                                   2   cause of action will not do. . . . Factual allegations must be enough to raise a right to relief above

                                   3   the speculative level.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007) (citations

                                   4   omitted). A complaint must proffer “enough facts to state a claim to relief that is plausible on its

                                   5   face.” Id. at 570. The United States Supreme Court has explained the “plausible on its face”

                                   6   standard of Twombly: “While legal conclusions can provide the framework of a complaint, they

                                   7   must be supported by factual allegations. When there are well-pleaded factual allegations, a court

                                   8   should assume their veracity and then determine whether they plausibly give rise to an entitlement

                                   9   to relief.” Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009).

                                  10          To state a claim under 42 U.S.C. § 1983, a plaintiff must allege that: (1) a right secured by

                                  11   the Constitution or laws of the United States was violated, and (2) the alleged deprivation was

                                  12   committed by a person acting under the color of state law. West v. Atkins, 487 U.S. 42, 48 (1988).
Northern District of California
 United States District Court




                                  13          LEGAL CLAIMS

                                  14          Plaintiff asks the Court to intervene in his state criminal case. The removal of a criminal

                                  15   prosecution to federal court is governed by 28 U.S.C. § 1455. Section 1455(b)(4) requires the

                                  16   prompt examination by the district court of any notice of removal, and summary remand if it

                                  17   appears clearly from the notice that removal should not be permitted. Section 1445 describes the

                                  18   procedural mechanism for removing criminal case; the substantive basis for removal of criminal

                                  19   prosecution is derived from Sections 1442, 1442a, and 1443. Sections 1442 and 1442a do not

                                  20   provide a basis for removal in this case.

                                  21          Removal jurisdiction under Section 1443 is limited and must satisfy a two-prong test.

                                  22   “First, it must appear that the right allegedly denied the removal petitioner arises under a federal

                                  23   law ‘providing for specific civil rights stated in terms of racial equality.’” Johnson v. Mississippi,

                                  24   421 U.S. 213, 219 (1975) (quoting Georgia v. Rachel, 384 U.S. 780, 792 (1966)). “Second, it

                                  25   must appear . . . that the removal petitioner is ‘denied or cannot enforce’ the specific federal rights

                                  26   ‘in the courts of the State.’” Id. (quoting Rachel, 384 U.S. at 803).

                                  27          It is not enough to allege or show that a criminal defendant’s federal civil rights have been

                                  28   denied by corrupt state administrative officials in advance of trial, that the charges are false, or
                                                                                          2
                                            Case 3:20-cv-01685-JD Document 33 Filed 07/10/20 Page 3 of 4




                                   1   even that defendant is unable to secure a fair trial in a particular state court, because it is expected

                                   2   that the state trial will protect defendant’s rights. See City of Greenwood v. Peacock, 384 U.S.

                                   3   808, 827-28 (1966). “The vindication of the defendant’s federal rights is left to the state courts

                                   4   except in the rare situations where it can be clearly predicted by reason of the operation of a

                                   5   pervasive and explicit state or federal law that those rights will inevitably be denied by the very

                                   6   act of bringing the defendant to trial in the state court.” Id. at 828.

                                   7           Under principles of comity and federalism, a federal court should not interfere with

                                   8   ongoing state criminal proceedings by granting injunctive or declaratory relief absent

                                   9   extraordinary circumstances. See Younger v. Harris, 401 U.S. 37, 43-54 (1971); Samuels v.

                                  10   Mackell, 401 U.S. 66, 68-74 (1971). Federal courts should not enjoin pending state criminal

                                  11   prosecutions absent a showing of the state’s bad faith or harassment, or a showing that the statute

                                  12   challenged is “flagrantly and patently violative of express constitutional prohibitions.” Younger,
Northern District of California
 United States District Court




                                  13   401 U.S. at 46, 53-54 (cost, anxiety and inconvenience of criminal defense not kind of special

                                  14   circumstances or irreparable harm that would justify federal court intervention; statute must be

                                  15   unconstitutional in every “clause, sentence and paragraph, and in whatever manner” it is applied);

                                  16   see Dubinka v. Judges of the Superior Court, 23 F.3d 218, 225-26 (9th Cir. 1994) (even if some

                                  17   applications of proposition 115 unconstitutional, provisions challenged by complainants not so

                                  18   “flagrantly and patently” unconstitutional as to invoke federal jurisdiction); cf. Dombrowski v.

                                  19   Pfister, 380 U.S. 479, 482 (1965) (plans to employ arrests, seizures and threats of prosecution to

                                  20   harass and discourage vindication of the rights of blacks, including continuing threats to prosecute

                                  21   despite quashing of warrants, constitutes type of harm that would justify federal intervention).

                                  22           Plaintiff presents many allegations about inconsistent statements from witnesses, biased

                                  23   police reports and adverse rulings from the trial judge. He states the trial judge has been violating

                                  24   his rights ever since he was denied the right to represent himself and found to be incompetent. He

                                  25   states the trial judge has been editing the transcripts and conspiring to violate his rights. Plaintiff

                                  26   presents many allegations, but very little evidence in support. Ultimately, he has not met the

                                  27   requirement pursuant to Section 1443 to remove this case. Nor has he shown extraordinary

                                  28   circumstances to warrant any other federal court intervention.
                                                                                           3
                                           Case 3:20-cv-01685-JD Document 33 Filed 07/10/20 Page 4 of 4




                                   1                                           CONCLUSION

                                   2          1.     This action is DISMISSED with prejudice.

                                   3          2.     In light of the dismissal, all pending motions are DENIED as moot.

                                   4          3.     The Clerk shall close this case.

                                   5          IT IS SO ORDERED.

                                   6   Dated: July 10, 2020

                                   7

                                   8
                                                                                                JAMES DONATO
                                   9                                                            United States District Judge
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                        4
